Title: From George Washington to Robert Cary & Company, 28 April 1760
From: Washington, George
To: Robert Cary & Company



Gentlemen,
Virginia 28th April 1760.

On board the Russia Merchant Captn Boyes I have shipd you Fifteen Hhds more of my own, and Jno. Parke Custis’s Tobo which please to Insure in the usual manner—By mistake four of the 54 Hhds intended you by the Cary were left out (serving now to make up the above 15)—I suppose the Insurance of them may be withdrawn.
Please to send two Seins by the first Ship to York River directed to the care of Mr Joseph Valentine, and charge them to Jno. Parke Custis. I apprehend it is needless to describe the Size as you may see by your Books what sorts have been sent every two Years for sometime past. They must be in use here by the first of March since the Fishing Season begins then, and is of no long continuance in that River. I am Gentn Yr Most Hble Servt

Go: Washington

